

116 HR 6389 IH: Martha Wright Prison Phone Justice Act
U.S. House of Representatives
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6389IN THE HOUSE OF REPRESENTATIVESMarch 25, 2020Mr. Rush introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to ensure just and reasonable charges for confinement facility communications services, and for other purposes.1.Short titleThis Act may be cited as the Martha Wright Prison Phone Justice Act.2.FindingsCongress finds the following:(1)Prison, jails, and other confinement facilities in the United States have unique telecommunications needs due to safety and security concerns.(2)Unjust and unreasonable charges for telephone and advanced communications services in confinement facilities negatively impact the safety and security of communities in the United States by damaging relationships between incarcerated persons and their support systems, thereby exacerbating recidivism.(3)All people in the United States, including anyone who pays for confinement facility communications services, should have access to communications services at charges that are just and reasonable.(4)Certain markets for confinement facility communications services are distorted due to reverse competition, in which the financial interests of the entity making the buying decision (the confinement facility) are aligned with the seller (the provider of confinement facility communications services) and not the consumer (the incarcerated person or a member of his or her family). This reverse competition occurs because site commission payments to the confinement facility from the provider of confinement facility communications services are the chief criterion many facilities use to select their provider of confinement facility communications services.(5)Charges for confinement facility communications services that have been shown to be unjust and unreasonable are often a result of site commission payments that far exceed the costs incurred by the confinement facility in accommodating these services.(6)Unjust and unreasonable charges have been assessed for both audio and video services and for both intrastate and interstate communications from confinement facilities.(7)Mrs. Martha Wright-Reed led a campaign for just communications rates for incarcerated people for over a decade.(8)Mrs. Wright-Reed was the lead plaintiff in Wright v. Corrections Corporation of America, CA No. 00–293 (GK) (D.D.C. 2001).(9)That case ultimately led to the Wright Petition at the Federal Communications Commission, CC Docket No. 96–128 (November 3, 2003).(10)As a grandmother, Mrs. Wright-Reed was forced to choose between purchasing medication and communicating with her incarcerated grandson.(11)Mrs. Wright-Reed passed away on January 18, 2015, before fully realizing her dream of just communications rates for all people.3.Requirements for confinement facility communications services(a)In generalSection 276 of the Communications Act of 1934 (47 U.S.C. 276) is amended by adding at the end the following:(e)Additional requirements for confinement facility communications services(1)Authority(A)In generalAll charges, practices, classifications, and regulations for and in connection with confinement facility communications services shall be just and reasonable, and any such charge, practice, classification, or regulation that is unjust or unreasonable is declared to be unlawful.(B)Rulemaking requiredNot later than 18 months after the date of the enactment of this subsection, the Commission shall issue rules to adopt, for the provision of confinement facility communications services, rates and ancillary service charges that are just and reasonable, which shall be the maximum such rates and charges that a provider of confinement facility communications services may charge for such services. In determining rates and charges that are just and reasonable, the Commission shall adopt such rates and charges based on the average industry costs of providing such services using data collected from providers of confinement facility communications services.(C)Biennial reviewNot less frequently than every 2 years following the issuance of rules under subparagraph (B), the Commission shall—(i)determine whether the rates and ancillary service charges authorized by the rules issued under such subparagraph remain just and reasonable; and(ii)if the Commission determines under clause (i) that any such rate or charge does not remain just and reasonable, revise such rules so that such rate or charge is just and reasonable.(2)Interim rate capsUntil the Commission issues the rules required by paragraph (1)(B), a provider of confinement facility communications services may not charge a rate for any voice service communication using confinement facility communications services that exceeds the following:(A)For debit calling or prepaid calling, $0.04 per minute.(B)For collect calling, $0.05 per minute.(3)Assessment on per-minute basisExcept as provided in paragraph (4), a provider of confinement facility communications services—(A)shall assess all charges for a communication using such services on a per-minute basis for the actual duration of the communication, measured from communication acceptance to termination, rounded up to the next full minute, except in the case of charges for services that the confinement facility offers free of charge or for amounts below the amounts permitted under this subsection; and(B)may not charge a per-communication or per-connection charge for a communication using such services.(4)Ancillary service charges(A)General prohibitionA provider of confinement facility communications services may not charge an ancillary service charge other than—(i)if the Commission has not yet issued the rules required by paragraph (1)(B), a charge listed in subparagraph (B) of this paragraph; or(ii)a charge authorized by the rules adopted by the Commission under paragraph (1).(B)Permitted charges and ratesIf the Commission has not yet issued the rules required by paragraph (1)(B), a provider of confinement facility communications services may not charge a rate for an ancillary service charge in excess of the following:(i)In the case of an automated payment fee, 2.9 percent of the total charge on which the fee is assessed.(ii)In the case of a fee for single-call and related services, the exact transaction fee charged by the third-party provider, with no markup.(iii)In the case of a live agent fee, $5.95 per use.(iv)In the case of a paper bill or statement fee, $2 per use.(v)In the case of a third-party financial transaction fee, the exact fee, with no markup, charged by the third party for the transaction.(5)Prohibition on site commissionsA provider of confinement facility communications services may not assess a site commission.(6)Relationship to State lawA State or political subdivision of a State may not enforce any law, rule, regulation, standard, or other provision having the force or effect of law relating to confinement facility communications services that allows for higher rates or other charges to be assessed for such services than is permitted under any Federal law or regulation relating to confinement facility communications services.(7)DefinitionsIn this subsection:(A)Ancillary service chargeThe term ancillary service charge means any charge a consumer may be assessed for the setting up or use of a confinement facility communications service that is not included in the per-minute charges assessed for individual communications.(B)Automated payment feeThe term automated payment fee means a credit card payment, debit card payment, or bill processing fee, including a fee for a payment made by means of interactive voice response, the internet, or a kiosk.(C)Collect callingThe term collect calling means an arrangement whereby a credit-qualified party agrees to pay for charges associated with a communication made to such party using confinement facility communications services and originating from within a confinement facility.(D)Confinement facilityThe term confinement facility—(i)means a jail or a prison; and(ii)includes any juvenile, detention, work release, or mental health facility that is used primarily to hold individuals who are—(I)awaiting adjudication of criminal charges or an immigration matter; or(II)serving a sentence for a criminal conviction.(E)Confinement facility communications serviceThe term confinement facility communications service means a service that allows incarcerated persons to make electronic communications (whether intrastate, interstate, or international and whether made using video, audio, or any other communicative method, including advanced communications services) to individuals outside the confinement facility, or to individuals inside the confinement facility, where the incarcerated person is being held, regardless of the technology used to deliver the service.(F)ConsumerThe term consumer means the party paying a provider of confinement facility communications services.(G)Debit callingThe term debit calling means a presubscription or comparable service which allows an incarcerated person, or someone acting on an incarcerated person’s behalf, to fund an account set up through a provider that can be used to pay for confinement facility communications services originated by the incarcerated person.(H)Fee for single-call and related servicesThe term fee for single-call and related services means a billing arrangement whereby communications made by an incarcerated person using collect calling are billed through a third party on a per-communication basis, where the recipient does not have an account with the provider of confinement facility communications services.(I)Incarcerated personThe term incarcerated person means a person detained at a confinement facility, regardless of the duration of the detention.(J)JailThe term jail—(i)means a facility of a law enforcement agency of the Federal Government or of a State or political subdivision of a State that is used primarily to hold individuals who are—(I)awaiting adjudication of criminal charges;(II)post-conviction and committed to confinement for sentences of one year or less; or(III)post-conviction and awaiting transfer to another facility; and(ii)includes—(I)city, county, or regional facilities that have contracted with a private company to manage day-to-day operations;(II)privately-owned and operated facilities primarily engaged in housing city, county, or regional incarcerated persons; and(III)facilities used to detain individuals pursuant to a contract with U.S. Immigration and Customs Enforcement.(K)Live agent feeThe term live agent fee means a fee associated with the optional use of a live operator to complete a confinement facility communications service transaction.(L)Paper bill or statement feeThe term paper bill or statement fee means a fee associated with providing a consumer an optional paper billing statement.(M)Per-communication or per-connection chargeThe term per-communication or per-connection charge means a one-time fee charged to a consumer at the initiation of a communication. (N)Prepaid callingThe term prepaid calling means a calling arrangement that allows a consumer to pay in advance for a specified amount of confinement facility communications services.(O)PrisonThe term prison—(i)means a facility operated by a State or Federal agency that is used primarily to confine individuals convicted of felonies and sentenced to terms in excess of one year; and(ii)includes—(I)public and private facilities that provide outsource housing to State or Federal agencies such as State Departments of Correction and the Federal Bureau of Prisons; and(II)facilities that would otherwise be jails but in which the majority of incarcerated persons are post-conviction or are committed to confinement for sentences of longer than one year.(P)Provider of confinement facility communications servicesThe term provider of confinement facility communications services means any communications service provider that provides confinement facility communications services, regardless of the technology used.(Q)Site commissionThe term site commission means any monetary payment, in-kind payment, gift, exchange of services or goods, fee, technology allowance, or product that a provider of confinement facility communications services or an affiliate of a provider of confinement facility communications services may pay, give, donate, or otherwise provide to—(i)an entity that operates a confinement facility;(ii)an entity with which the provider of confinement facility communications services enters into an agreement to provide confinement facility communications services;(iii)a governmental agency that oversees a confinement facility;(iv)the State or political subdivision of a State where a confinement facility is located; or(v)an agent or other representative of an entity described in any of clauses (i) through (iv).(R)Third-party financial transaction feeThe term third-party financial transaction fee means the exact fee, with no markup, that a provider of confinement facility communications services is charged by a third party to transfer money or process a financial transaction to facilitate the ability of a consumer to make an account payment via a third party.(S)Voice serviceThe term voice service—(i)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1); and(ii)includes—(I)transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and(II)without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as CPE) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.. (b)Conforming amendmentSection 276(d) of the Communications Act of 1934 (47 U.S.C. 276(d)) is amended by striking inmate telephone service in correctional institutions and inserting confinement facility communications services (as defined in subsection (e)(7)).(c)Existing contracts(1)In generalIn the case of a contract that was entered into and under which a provider of confinement facility communications services was providing such services at a confinement facility on or before the date of the enactment of this Act—(A)paragraphs (1) through (5) of subsection (e) of section 276 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply to the provision of confinement facility communications services by such provider at such facility beginning on the earlier of—(i)the date that is 60 days after such date of enactment; or(ii)the date of the termination of the contract; and(B)the terms of such contract may not be extended after such date of enactment, whether by exercise of an option or otherwise. (2)DefinitionsIn this subsection, the terms confinement facility, confinement facility communications service, and provider of confinement facility communications services have the meanings given such terms in paragraph (7) of subsection (e) of section 276 of the Communications Act of 1934, as added by subsection (a) of this section.4.AuthoritySection 2(b) of the Communications Act of 1934 (47 U.S.C. 152(b)) is amended by inserting section 276, after 227, inclusive,.